J-S05004-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

  COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
               v.                         :
                                          :
                                          :
  FREDERICK BAYNES                        :
                                          :
                    Appellant             :   No. 2941 EDA 2019

       Appeal from the Judgment of Sentence Entered August 1, 2019
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0005432-2018


BEFORE: BOWES, J., LAZARUS, J., and McLAUGHLIN, J.

MEMORANDUM BY BOWES, J.:                               Filed: May 13, 2021

      Frederick Baynes appeals from his August 1, 2019 judgment of sentence

of eight and one-half to seventeen years of incarceration followed by three

years of probation, which was imposed after he was convicted of aggravated

assault and possession of an instrument of crime (“PIC”). We affirm.

      The facts giving rise to Appellant’s conviction were summarized by the

trial court:

            On the morning of June 4, 2018, the Complainant (Celestine
      Braaf) arrived at her work office located at 22nd Street and Toronto
      Street in the City of Philadelphia, where she was surprised to find
      the Appellant sitting on the steps outside of the office. The
      Complainant and the Appellant had known each other since they
      were children and had dated for approximately [three] months
      before ending their relationship three days prior to the incident.
      The Complainant stated that the relationship ended cordially, and
      she had no reason to suspect ill will from the Appellant.

           The Appellant told the Complainant that he needed to print
      some documents for his therapy sessions and asked to use her
J-S05004-21


      work computer. The Complainant permitted the Appellant to enter
      the office. Once inside, the Complainant sat at her desk with her
      back to the Appellant as he began to print his documents.
      Approximately [twenty] to thirty minutes later, the Appellant
      approached the Complainant from behind and began striking her
      multiple times in the head with a hammer he had taken into the
      building.

             In a state of shock, the Complainant raised her hands to
      protect her head.      As blood poured from her wounds, she
      screamed, “What are you doing?” and “Stop!” Apart from the
      Appellant, the Complainant was the only person in the office. The
      Complainant then retreated under her desk, as the Appellant
      yelled “Come in the back, stop screaming . . . I’m going to kill.”
      Even though both of her hands had been injured when the
      Appellant struck them with the hammer, she came from under the
      desk to better defend herself. As she emerged, the Appellant
      continued to yell “I’m going to kill . . . You’re going to die today
      . . . Do you want that n---er?” When the Appellant tried to strike
      her again, the Complainant grabbed the hammer until she ran
      outside.

            The Complainant tried to enter a nearby masjid before
      running to a neighbor’s house. After she kicked the door, an
      occupant in the house called the police. The police later took the
      Complainant’s statement and had her transported to Temple
      University Hospital. She was treated at the hospital for a frontal
      skull and left ring-finger fractures, multiple lacerations on
      her head, and two right-hand metacarpal fractures.

Trial Court Opinion, 6/11/20, at 3-4 (footnotes omitted and emphases in

original).

      Following a January 16, 2019 jury trial, Appellant was convicted of the

aforementioned offenses. He was sentenced on August 1, 2019, and he filed

a timely post-sentence motion.       The trial court denied the motion on




                                     -2-
J-S05004-21


September 27, 2019, and Appellant filed a timely appeal.1 Appellant and the

trial court complied with Pa.R.A.P. 1925, and the matter is ripe for our review.

Appellant presents three issues:

    1. Was not the evidence insufficient for guilt on all charges, insofar
       as the evidence of guilt was so unreliable and contradictory as to
       make any verdict based upon it a matter of conjecture?

    2. Was not the evidence insufficient for guilt on the charge of
       aggravated assault, causing serious bodily injury insofar as
       serious bodily injury was not proved beyond a reasonable doubt
       and the jury was not charged on aggravated assault -- attempts
       to cause serious bodily injury?

    3. Did not the lower court abuse its discretion in sentencing
       [A]ppellant where it failed to take into account the overwhelming
       evidence of severe sexual and physical trauma suffered by
       appellant and otherwise failed to sentence in accordance with the
       dictates of 42 Pa. C. S. § 9721(b)?

Appellant’s brief at 4.

       Appellant maintains that this is one of the rare instances where witness

testimony is so contradictory as to be unreliable and incapable of supporting

a finding of guilt.     See Appellant’s brief at 21 (citing Commonwealth v.

Karkaria, 625 A.2d 1167, 1170 (Pa. 1993)). He contends that here, as in

Karkaria, there is no meaningful corroboration whatsoever from physical

evidence or other witness testimony, and that the only evidence of guilt comes

from the statements and testimony of Complainant. Id. at 26.


____________________________________________


1 Appellant filed a notice of appeal while the post-sentence motion was
pending. We treat such premature notices of appeal as having been filed after
the denial of the post-sentence motion pursuant to Pa.R.A.P. 905(a)(5). See
Commonwealth v. Cooper, 27 A.3d 994, 1008 (Pa. 2011).

                                           -3-
J-S05004-21


       Appellant’s claim is presented as a challenge to the sufficiency of the

evidence.

       As a general matter, our standard of review of sufficiency claims
       requires that we evaluate the record in the light most favorable to
       the verdict winner giving the prosecution the benefit of all
       reasonable inferences to be drawn from the evidence. Evidence
       will be deemed sufficient to support the verdict when it establishes
       each material element of the crime charged and the commission
       thereof by the accused, beyond a reasonable doubt.
       Nevertheless, the Commonwealth need not establish guilt to a
       mathematical certainty. Any doubt about the defendant’s guilt is
       to be resolved by the fact finder unless the evidence is so weak
       and inconclusive that, as a matter of law, no probability of fact
       can be drawn from the combined circumstances.

       The Commonwealth may sustain its burden by means of wholly
       circumstantial evidence. Accordingly, [t]he fact that the evidence
       establishing a defendant’s participation in a crime is circumstantial
       does not preclude a conviction where the evidence coupled with
       the reasonable inferences drawn therefrom overcomes the
       presumption of innocence. Significantly, we may not substitute
       our judgment for that of the fact finder; thus, so long as the
       evidence adduced, accepted in the light most favorable to the
       Commonwealth, demonstrates the respective elements of a
       defendant’s crimes beyond a reasonable doubt, the appellant’s
       convictions will be upheld.

Commonwealth v. Sebolka, 205 A.3d 329, 336-37 (Pa.Super. 2019).

       Preliminarily, certain principles inform our review. “[A] review of the

sufficiency of the evidence does not include an assessment of the credibility

of the testimony; such a claim goes to the weight of the evidence.”2

____________________________________________


2 Appellant filed a post-sentence motion in which he alleged that the verdict
was against the weight of the evidence. In that motion, he argued that, due
to inconsistencies between the witnesses’ testimony and the video, the verdict
shocked the conscience. Appellant did not, however, preserve a weight
(Footnote Continued Next Page)


                                           -4-
J-S05004-21


Commonwealth v. Gibbs, 981 A.2d 274, 281-82 (Pa.Super. 2009).

Furthermore, the uncorroborated testimony of the victim alone is legally

sufficient to support a verdict if the fact finder believes it.                  See

Commonwealth v. Johnson, 180 A.3d 474, 479 (Pa.Super. 2018).

       The    certified    record     belies   Appellant’s   contention   that   the

Commonwealth’s evidence is so contradictory as to be unreliable and

incapable of supporting a finding of guilt. Complainant testified that Appellant

hit her eight to fourteen times with the hammer. Video surveillance confirms

that Appellant was present with Complainant when the attack occurred. The

nature of her injuries, i.e., a fractured skull, fractured hands and finger, are

consistent with her account of the assault and the medical records. Appellant’s

claim that, “[h]ere, as in Karkaria, there is no meaningful corroboration

whatsoever from physical evidence or other witness testimony - the only

evidence of guilt comes from the statements and testimony of Ms. Braaf[,]” is

refuted by the record. Appellant’s brief at 26. Moreover, the inconsistencies

alleged by Appellant are either not supported by record, explained away by

the testimony, or irrelevant to the nature of the attack on Complainant. No

relief is due on this claim.

       Nor do we find any merit in Appellant’s contention that the

Commonwealth failed to establish that Complainant sustained the serious


____________________________________________


challenge in his statement of errors complained of on appeal pursuant to
Pa.R.A.P. 1925(b).

                                           -5-
J-S05004-21


bodily injury required for a conviction of aggravated assault. He asserts that

“several cuts on the head that were sutured, a frontal skull fracture which

caused no loss of consciousness, no underlying contusions and no

hemorrhage[,]” a broken ring finger on her left hand that did not heal

properly, and two metacarpal fractures on her right hand, do not rise to the

level of serious bodily injury. Appellant’s brief at 27. According to Appellant,

the injuries did not create “a substantial risk of death” or cause “serious,

permanent disfigurement, or protracted loss or impairment of the function of

any bodily member or organ.”         Id. (quoting 18 Pa.C.S. § 2301 (defining

serious bodily injury)).    He argues that while she may have suffered an

impairment of the function of her ring finger, it was determined in the civil

case of Long v. Mejia, 896 A.2d 596, 600 (Pa.Super. 2006), that a broken

finger was not a serious impairment to those who were not violinists or

neurosurgeons. He contrasts cases where serious bodily injury was found.

Id. at 29.    See e.g. Commonwealth v. Nichols, 692 A.2d 181, 184

(Pa.Super. 1997) (jaw wired shut for six weeks was serious bodily injury);

Commonwealth v. Cassidy, 668 A.2d 1143, 1145 (Pa.Super. 1995) (serious

bodily injury where victim faded in and out of consciousness and had to wear

a body brace for two months).

      Appellant   finds    the   instant    case   analogous   on   its   facts   with

Commonwealth v. Cavanaugh, 420 A.2d 674 (Pa.Super. 1980), where this

Court found only an attempt to cause serious bodily injury although the victim


                                           -6-
J-S05004-21


had been repeatedly struck on the head with a tire iron, nine sutures were

required to close the wounds, and the victim needed surgery to repair a

fractured orbital socket. See also Commonwealth v. Aycock, 470 A.2d 130

(Pa.Super. 1983) (finding no serious injury where victim struck on the head

with an eighteen-inch piece of steel and required twenty-seven sutures).

      Nor, according to Appellant, can the conviction be sustained based on

proof of an attempt to cause serious bodily injury. While Appellant seems to

concede that the evidence would support conviction under that theory, he

maintains that he was not charged in the criminal information with aggravated

assault for the attempt to cause serious bodily injury. Furthermore, he cites

Commonwealth v. Kopp, 591 A.2d 1122, 1127 (Pa.Super. 1991), for the

proposition that since the trial court did not instruct the jury on attempting to

cause serious bodily injury, that claim cannot support the aggravated assault

conviction.

      The Commonwealth counters that, by asking this Court to discount the

severity of Complainant’s injuries, Appellant is requesting that we view the

evidence in his favor, contrary to our standard of review. Furthermore, the

Commonwealth contends that the record contains evidence of serious bodily

injury.   At the time of trial, more than seven months after the attack,

Complainant had a visible dent and scars on her head, suffered from

headaches, and could not move her right ring finger. See Commonwealth’s

brief at 12.   Moreover, the Commonwealth points out that Appellant was


                                      -7-
J-S05004-21


charged in the criminal information with aggravated assault – attempting to

cause or causing serious bodily injury. While the trial court did not instruct

the jury on the attempt provision of the subsection, the Commonwealth

argues that the record supports conviction of aggravated assault on such a

theory, and that we may affirm on this basis. Specifically, the Commonwealth

highlights the evidence that Appellant repeatedly struck Complainant’s head

with hammer, a deadly weapon, fracturing her skull.3 When she raised her

hands in defense, he continued to strike them with the hammer while uttering

threats to kill her, fracturing her hands and finger. See Commonwealth’s brief

at 9-10.

        Our review of the record confirms that Appellant was charged in the

criminal information with aggravated assault pursuant to 18 Pa.C.S.

§ 2702(a)(1), which includes both attempting to cause serious bodily injury

or causing serious bodily injury.         See Criminal Information, 8/1/18, at 1.

Appellant’s claim to the contrary is mistaken. Aggravated assault pursuant to


____________________________________________


3   A “deadly weapon” is defined as

        Any firearm, whether loaded or unloaded, or any device designed
        as a weapon and capable of producing death or serious bodily
        injury, or any other device or instrumentality which, in the manner
        in which it is used or intended to be used, is calculated or likely to
        produce death or serious bodily injury.

18 Pa.C.S. § 2301. Our Supreme Court has noted that “[a]n ax, a baseball
bat, an iron bar, a heavy cuspidor, and even a bedroom slipper have been
held to constitute deadly weapons under varying circumstances.”
Commonwealth McCullum, 602 A.2d 313 (Pa. 1992).

                                           -8-
J-S05004-21


§ 2702(a)(1), is committed either when one “attempts to cause serious bodily

injury” or “causes such injury intentionally, knowingly, or recklessly under

circumstances manifesting extreme indifference to the value of human life[.]”

18 Pa.C.S. § 2702(a)(1). "A person commits an attempt when, with intent to

commit a specific crime, he does any act which constitutes a substantial step

toward the commission of that crime." 18 Pa.C.S. § 901(a). As we reaffirmed

in Commonwealth v. Fortune, 68 A.3d 980, 985 (Pa.Super. 2013) (en

banc), “an attempt under subsection 2702(a)(1) requires some act, albeit not

one causing serious bodily injury, accompanied by an intent to inflict serious

bodily injury.” (quoting Commonwealth v. Matthew, 909 A.2d 1254 (Pa.

2006). The specific intent to cause serious bodily injury can be inferred from

the use of a deadly weapon on a vital part of the body such as the head. See

Commonwealth v. Nichols, 692 A.2d 181, 184 (Pa.Super. 1997); see also

Commonwealth v. Pandolfo, 446 A.2d 939, 941 (Pa.Super. 1982) (holding

blows to a portion of the body as vital as the head exhibited intent to inflict

serious bodily injury).

      Serious bodily injury is defined in 18 Pa.C.S. § 2301, as “[b]odily injury

which creates a substantial risk of death or which causes serious, permanent

disfigurement, or protracted loss or impairment of the function of any bodily

member or organ.”         When the victim suffers serious bodily injury, the

Commonwealth need not prove specific intent for aggravated assault.

Commonwealth v. Palmer, 192 A.3d 85, 103 (Pa.Super. 2018).                  The


                                      -9-
J-S05004-21


Commonwealth must only prove the defendant acted recklessly under

circumstances manifesting an extreme indifference to the value of human life.

See Commonwealth v. Patrick, 933 A.2d 1043, 1046 (Pa.Super. 2007) (en

banc).

       Herein, the trial court instructed the jury only on aggravated assault

based on “serious bodily injury,” and the jury found Appellant guilty of that

offense.    There is no indication in the certified record that the trial court

refused to charge the jury in accordance with “attempts to cause serious

bodily injury” language or that such a charge was not warranted. It appears

to have been an inadvertent omission.4             Nonetheless, we find the record

supports the jury’s finding that Complainant sustained serious bodily injury.

____________________________________________


4 Commonwealth v. Kopp, 591 A.2d 1122, 1127 (Pa.Super. 1991), offers
no support for Appellant’s contention that since the trial court did not instruct
the jury on attempting to cause serious bodily injury, that theory cannot
support the aggravated assault conviction herein. In Kopp, although the
Commonwealth charged the appellant in the criminal indictment with
aggravated assault under § 2702(a)(1), (2), (3), and (4), it subsequently filed
a bill of particulars in which it stated that it intended to prosecute the appellant
for aggravated assault under only “18 Pa.C.S.A. § 2702(a)(3) and (4).” At
trial, the Commonwealth introduced testimony from the injured police officer’s
treating physician that the officer suffered “serious bodily injury,” but failed to
offer evidence establishing guilt under subsections 2702(a)(3) or (4). At the
close of the Commonwealth’s case, the defense demurred.                         The
Commonwealth responded by stating its belief that the assault fell within
§ 2702(a)(1) and (2), and the trial court charged the jury under those
subsections even though they had not been listed in the bill of particulars.
This Court reversed, holding that permitting the Commonwealth to proceed
beyond the scope of the bill of particulars substantively changed the elements
and grade of the offense, and rendered the purpose and function of the bill of
particulars meaningless. Nothing in the certified record in the instant case
(Footnote Continued Next Page)


                                          - 10 -
J-S05004-21


       The medical records introduced into evidence confirm that Complainant

suffered a fractured skull for which she spent at least three nights in the

hospital’s intensive care unit (“ICU”). See Exhibit C7 and D3. The jury could

reasonably infer from this fact alone that the head injury presented a

substantial risk of death or permanent injury.              Furthermore, she suffered

permanent disfigurement in the form of a dent and scarring on her head from

the impact of the hammer and the staples used to close the wounds. Finally,

she has permanently lost the use of her right ring finger and remains

debilitated by headaches. The evidence was legally sufficient to support the

jury’s verdict, and no relief is due on this claim.

       Appellant’s final issue is a challenge to discretionary aspects of his

sentence.    He alleges that “[t]he sentencing court here neither addressed

societal concerns or [A]ppellant’s rehabilitative needs[,]” and that the

sentence imposed “is contrary to the fundamental norms underlying the

sentencing     process,    violated    the     sentencing   code   and   is   manifestly

unreasonable and excessive.” Appellant’s brief at 34.

       The law is well settled that an appellant is not entitled to review of a

discretionary sentencing claim as of right. See Commonwealth v. Moury,

992 A.2d 162, 170 (Pa.Super. 2010). Before we may reach the merits of such

an issue, we conduct a four-part analysis to determine:


____________________________________________


suggests an analogous representation by the Commonwealth that it was
foregoing an attempt conviction.

                                          - 11 -
J-S05004-21


      1) whether appellant has filed a timely notice of appeal, see
         Pa.R.A.P. 902 and 903; (2) whether the issue was properly
         preserved at sentencing or in a motion to reconsider and
         modify sentence, see Pa.R.Crim.P. 720; (3) whether
         appellant’s brief has a fatal defect, see Pa.R.A.P. 2119(f); and
         (4) whether there is a substantial question that the sentence
         appealed from is not appropriate under the Sentencing Code,
         see 42 Pa.C.S. § 9781(b).

Id. at 170 (citation omitted).

      In the case before us, Appellant filed a timely appeal, a post-sentence

motion raising the issue, and included a statement pursuant to Pa.R.A.P.

2119(f) in his appellate brief. Thus, he has met the technical requirements

for review of a discretionary sentencing claim. The only remaining question

is whether Appellant has made a colorable argument that his sentence is either

inconsistent with a specific provision of the Sentencing Code or contrary to

the fundamental norms governing sentencing.         See Commonwealth v.

Diehl, 140 A.3d 34, 44-45 (Pa.Super. 2016).

      Appellant maintains that his claim that the trial court imposed a

sentence grossly disproportionate to his crimes without considering his

background, a relevant sentencing factor under 42 Pa.C.S. §9721(b), presents

a substantial question. The sentencing court’s failure to address all relevant

sentencing criteria presents a plausible argument that the sentence is

“contrary to the fundamental norms which underlie the sentencing process.”

Appellant’s brief at 18-19 (citing Commonwealth v. Parlante, 823 A.2d 927,

928 (Pa.Super. 2003) and Commonwealth v. Mouzon, 812 A.2d 617, 622

(Pa. 2002)). Since we have previously concluded that such claims present a

                                    - 12 -
J-S05004-21


substantial    question,     we   find       Appellant      is     entitled   to   review.

See Commonwealth v. Derry, 150 A.3d 987, 994-95 (Pa. Super. 2016)

(holding claim that a VOP sentencing court failed to consider the factors under

42   Pa.C.S.   §   9721(b)    raised     a    substantial        question).    See   also

Commonwealth v. Coulverson, 34 A.3d 135, 143 (Pa.Super. 2011) (claim

of excessiveness coupled with averments that the trial court deviated from

sentencing norms raise a substantial question); Commonwealth v. Perry,

883 A.2d 599, 602 (Pa.Super. 2005) (same).

      We conduct our review mindful that “[s]entencing is a matter vested in

the sound discretion of the sentencing judge, and a sentence will not be

disturbed on appeal absent a manifest abuse of discretion.” Commonwealth

v. Antidormi, 84 A.3d 736, 760 (Pa.Super. 2014). Moreover, this Court may

only vacate a sentence that is within the guidelines if the sentencing court

applied the guidelines erroneously or the application of the guidelines was

clearly unreasonable. See 42 Pa.C.S. § 9781(c).

      The substance of Appellant’s claim is that the court failed to address on

the record societal concerns or Appellant’s rehabilitative needs. He contends

that this was a violation of the Sentencing Code and resulted in a sentence

that is “manifestly unreasonable and excessive.”                  Appellant’s brief at 34.

Appellant complains that the sentencing court gave “very short shrift to the

overwhelming evidence of severe sexual and physical trauma suffered by

[A]ppellant and his rehabilitative needs arising therefrom.” Id. at 35. He


                                         - 13 -
J-S05004-21


maintains that if the court had taken these facts and his rehabilitative needs

into consideration, it would have sentenced him in the mitigated range, i.e.,

below the standard range minimum of eight and one-half years. Id.

      Appellant acknowledges that such facts were presented to the trial

court, and that the court stated that it considered them. However, since the

court did not specifically repeat on the record the specifics of the sexual abuse

suffered by Appellant, he argues that the court did not set forth adequate

reasons for not imposing a sentence in the mitigated range.

      We note preliminarily that there is no requirement that the sentencing

court state on the record every fact that it considered in reaching its decision.

The trial court stated prior to imposing sentence that it had reviewed the

presentence investigation. See N.T. Sentencing, 8/1/19, at 47. Where the

sentencing court has the benefit of a presentence investigation report, “we

presume that the court properly considered and weighed all relevant factors

in fashioning the defendant’s sentence.” Commonwealth v. Baker, 72 A.3d

652, 663 (Pa.Super. 2013).

      Furthermore, the court stated on the record that Appellant’s prior record

score was that of a repeat felony offender, and that the offense gravity score

(“OGS”) for aggravated assault causing serious bodily injury was eleven. It

recited the sentencing guidelines for aggravated assault, with and without the

deadly weapon enhancement, and for PIC.         The Commonwealth urged the

Court to impose a sentence of ten to twenty years of imprisonment.


                                     - 14 -
J-S05004-21


      The defense submitted Exhibit D1, a mitigation package, Exhibit D2, the

mental health evaluation, and Exhibit D3, the presentence investigation

report. The defense also elicited testimony from the social worker who had

prepared the mitigation package, Kate Rowland. She described Appellant’s

history of sexual abuse, suicide attempts, and a mental health diagnosis of

bipolar   one   disorder,   which   includes   mania    and    depressive   phases,

schizophrenia, major depressive disorder, and post-traumatic stress disorder

(“PTSD”).   N.T. Sentencing, 8/1/19, at 26.            Ms. Rowland testified that

Appellant had tried to hang himself in his cell on the day he was arrested for

these crimes.

      Defense counsel pointed out that despite his mental health issues,

Appellant was able to maintain steady employment and get his GED.                He

functioned well when he was on his medications.               Counsel clarified that

Appellant’s earlier conviction had been for bank robbery, not armed robbery,

as he did not have a weapon.         The defense requested a mitigated range

sentence of six to twelve years of imprisonment.

      The Commonwealth countered the defense’s mitigation request with

argument that the assault was premeditated. Counsel for the Commonwealth

reminded the court that Appellant brought a hammer, waited for his victim for

twenty minutes, and bludgeoned her multiple times with the hammer.

Appellant’s words uttered at the time indicated that he was angry that she

had moved on to a relationship with another man.


                                      - 15 -
J-S05004-21


      Appellant exercised his right of allocution and expressed remorse for his

conduct.   The court stated that it had already reviewed the victim impact

statement, the presentence report and addenda, and took a recess to consider

all information presented at the hearing that day, including the mental health

report. Upon return, the court imposed a sentence of eight and one-half to

seventeen years of imprisonment on the aggravated assault charge, followed

by three years of probation on the PIC charge. Id. at 47. The court ordered

Appellant to pay court costs and fines, awarded him credit for time served,

and ordered another mental health evaluation to ensure that Appellant receive

proper treatment and therapy while in custody. Id. at 48.

      Thus, the certified record refutes any notion that the sentencing court

failed to take into consideration Appellant’s mitigation evidence or his

rehabilitative needs. In addition to reviewing the contents of a presentence

investigation report and considering the severity of the victim’s injuries, the

court heard testimony about Appellant’s mental health diagnoses, history of

sexual abuse, and his rehabilitative needs.       The sentence imposed for

aggravated assault fell at the low end of the standard range under the

guidelines. We find no abuse of discretion.

      Judgment affirmed.




                                    - 16 -
J-S05004-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/13/21




                          - 17 -